DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
This action is issued in response to the Patent Application filed on November 8, 2018 and the response to election/restriction requirement filed on December 15, 2020. 
Claims 1-20 are currently pending.  Applicant’s election without traverse of group I (claims 1-10), in the reply filed on December 15, 2020 is acknowledged. Claims 11-20 are withdrawn by Applicant’s election. Claims 1-10 have been fully examined. 

Examiner Comments
Applicant is reminded that language that is not positively recited does not further limit the scope of the claim. (See MPEP2103 I C) Such language can be found in:	
Claim 1: “…sent by a server…”, “…encrypted payment certification information…”, “…responded by the user device…”
Claim 2: “…user device has established…”
Claim 8: “…encrypted payment certification information…”, “…is obtained by the user device…”
Claim 9: “…is generated by the user device…”
Claim 10: “…the private key certificate encrypted and sent by the server…”

Applicant is reminded that conditional limitations do not gain patentable weight in method claims. (In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l
Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP § 2103 I C).” Such language can be found in:
	Claim 3: “…result indicates whether there is a binding relationship…”
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-10 are directed to a method (process). Therefore, these claims fall within the four statutory categories of invention.
Claims 1-10 are directed to the abstract idea of processing a payment, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Analysis
The claims are directed to processing a payment. Specifically, the claims are directed to receiving a payment authentication request, forwarding the payment authentication request, receiving payment certification information, sending the payment certification information, receiving certification result, and performing payment 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of an onboard terminal, a server, a user device, encrypted payment certification information, and a private key certificate, merely use a computer as a tool to perform the abstract idea. Specifically, receiving a payment authentication request, forwarding the payment authentication request, receiving payment certification information, sending the payment certification information, receiving certification result, and performing payment processing. The use of an onboard terminal, a server, a user device, encrypted payment certification information, and a private key certificate does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a 
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 1-10 only involve the use of computers as tools to automate and/or implement the abstract idea.
 Taking the claim elements separately, the independent claim 1 involves receiving a payment authentication request, forwarding the payment authentication request, receiving payment certification information, sending the payment certification information, receiving certification result, and performing payment processing. This only uses a computer system (e.g., a terminal) to automate or implement the abstract idea of processing a payment. Dependent claim 2 describes establishing a communication. Claim 3 describes the certification result. Claim 4 describes acquiring an identifier, encrypting the identifier, and sending the encrypted identifier. Claim 5 describes requesting establishment of a binding. Claim 6 describes sending a request and 
These claims further describe the use of the computer to automate or implement the abstract idea. Therefore, the use of the computer and the mathematical calculations of encrypting and decrypting the information, in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea.
Viewed as a whole, the combination of elements recited in the claims simply recite the concept of processing a payment, including receiving a payment authentication request, forwarding the payment authentication request, receiving payment certification information, sending the payment certification information, receiving certification result, and performing payment processing. The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field.
The use of an onboard terminal, a server, a user device, encrypted payment certification information, and a private key certificate, as a tool to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular 
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Further support for the rationale discussed above can be found at: http://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 1, the claim recites, “forwarding…”, “receiving…”, “sending…”, “receiving…”, and “performing…” However, the claim does not identify what component/device performs the “forwarding…”, “receiving…”, “sending…”, “receiving…”, and “performing…”.
According to Applicant’s Specification (e.g., paragraphs [0125]-[0127] of the PGPub): 
…the second communication module 212 is configured to forward the payment authentication request to a user device having an established communication connection; and receive encrypted payment certification information responded by the user device, the encrypted payment certification information including the user identifier and a user device identifier.

the first communication module 210 is further configured to send the encrypted payment certification information to the server; and receive a certification result sent by the server, the certification result indicating whether there is a binding relationship between the user identifier and the user device identifier.

the processing module 214 is configured to perform payment processing according to the certification result.…
 
Therefore, the above recitations of claim 1 makes the claim broader than the specification and the claim lacks sufficient written description. (In re LizardTech Inc. v. Earth Resource Mapping Inc., 76 USPQ2d 1724 (Fed. Cir. 2005)
With respect to claim 2, the claim recites: “the user device has established a communication…” without clearly defining how the “has established…” is performed. An algorithm or steps/procedure taken to perform the function “has established” must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§2163.02 and 2181, subsection IV.” (MPEP 2161.01 I)
With respect to claim 3, the claim recites: “indicates whether there is a binding relationship…” without clearly defining how the “indicates whether there is a binding relationship…” is performed. An algorithm or steps/procedure taken to perform the function “indicates whether there is a binding relationship” must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§2163.02 and 2181, subsection IV.” (MPEP 2161.01 I)
With respect to claim 4, the claim recites, “acquiring…”, “encrypting…”, and “sending…” However, the claim does not identify what component/device performs the “acquiring…”, “encrypting…”, and “sending…”
According to Applicant’s Specification (e.g., paragraphs [0129]-[0131] of the PGPub): 
…the acquiring module 302 is configured to acquire the user device identifier.

the encryption module 304 is configured to encrypt the user device identifier and the user identifier.

the first communication module 210 is further configured to send the encrypted user device identifier and the encrypted user identifier to the server, so that the server establishes a binding relationship between the user device identifier and the user identifier…
 

With respect to claim 5, the claim recites, “requesting…” However, the claim does not identify what component/device performs the “requesting…”
According to Applicant’s Specification (e.g., paragraph [0131] of the PGPub): 

the first communication module 210 is further configured to send the encrypted user device identifier and the encrypted user identifier to the server, so that the server establishes a binding relationship between the user device identifier and the user identifier…
 
Therefore, the above recitations of claim 5 makes the claim broader than the specification and the claim lacks sufficient written description. (In re LizardTech Inc. v. Earth Resource Mapping Inc., 76 USPQ2d 1724 (Fed. Cir. 2005)
With respect to claim 6, the claim recites, “sending…” and “receiving…” However, the claim does not identify what component/device performs the “sending…” and “receiving…”
According to Applicant’s Specification (e.g., paragraph [0132]-[0133] of the PGPub): 

In addition, the acquiring module 302 is, for example, configured to send a binding request to the user device through the second communication module 212; andreceive, through the second communication module 212, a binding response sent by the user device, the binding response including the user device identifier. 



With respect to claim 10, the claim recites, “receiving…”, “obtaining…”, and “sending…” However, the claim does not identify what component/device performs the “receiving…”, “obtaining…”, and “sending…”
According to Applicant’s Specification (e.g., paragraph [0135]-[0137] of the PGPub): 

In another example embodiment of the present disclosure, referring to FIG. 4, still another structural block diagram of an onboard terminal for onboard terminal payment authentication according to Example embodiment 2 of the present disclosure is shown. The first communication module 210 is further configured to receive the private key certificate encrypted and sent by the server, the private key certificate being generated by the server according to the user device identifier and the user identifier.

[0136] The onboard terminal 102 further includes a decryption module 402 stored in the memory 104. The decryption module 402 is configured to obtain the private key certificate by decryption.

[0137] The second communication module 212 is further configured to send the private key certificate to the user device. 


Therefore, the above recitations of claim 10 makes the claim broader than the specification and the claim lacks sufficient written description. (In re LizardTech Inc. v. Earth Resource Mapping Inc., 76 USPQ2d 1724 (Fed. Cir. 2005)
Dependent claims 5-7 and 10 
Dependent claims 2-10 are also rejected for being directed to the limitations of the rejected claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4-7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claim 4, the claim recites, “acquiring the user device identifier” and “encrypting the user device identifier and the user identifier” However, claim 4 depends from claim 1, and claim 1 recites “receiving encrypted payment certification information” and  “…the encrypted payment certification information including the user identifier and a user device identifier”  This makes the scope of the claim unclear as it is not clear whether the user identifier and the user device identifier included in the encrypted payment certification information of claim 1 are the same identifiers that are acquired and encrypted in claim 4. Therefore, the scope of the claims is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)). 	
Dependent claims 5-7 and 10 are also rejected for being directed to the limitations of the rejected claim 4.
Lack of Antecedent Basis
With respect to claim 10, the claim recites the limitation “the private key certificate.” There is insufficient antecedent basis for this limitation in the claim.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Briscoe et al. (US Patent No. 7,464,402)  in view of Florek et al. (US Patent Publication No. 2010/0274677).
With respect to claim 1, Briscoe et al. teach:
receiving, by …a terminal, … authentication request sent by a server; (Col. 6 l. 66-Col. 7 l. 17)
forwarding the … authentication request to a user device, the … authentication request including a user identifier; (FIG. 5, Col. 7 ll. 13-59, Col. 8 ll. 37-65)
receiving encrypted payment certification information responded by the user device; (Col. 6 ll. 49-54, Col. 8 l. 66-Col. 9 l. 20)
sending the encrypted payment certification information to the server, (FIG. 2, FIG. 4, Col. 8 ll. 8-32, Col. 9 l. 21-35)
the encrypted payment certification information including the user identifier and a user device identifier; (FIG. 2, FIG. 4, Col. 8 ll. 8-32, Col. 9 l. 21-35)

an onboard terminal
receiving a certification result sent by the server; 
performing payment processing according to the certification result. 
However, Florek et al. teach:
an onboard terminal (portable POS terminal [0023])
receiving a certification result sent by the server; ([0021]-[0027]) 
performing payment processing according to the certification result. ([0021]-[0027]
In addition, Florek et al. teach encrypted information. ([0020], Claims 19-20)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the authentication system of Briscoe with the payment authorization server and portable POS, as taught by Florek et al., in order to perform a transaction using a portable terminal based on transaction authorization. (Florek et al., Abstract, [0006]-[0010])
With respect to claim 2, Briscoe et al. and Florek et al. teach the limitations of claim 1.
Moreover, Briscoe et al. teach:
wherein the user device has established a communication with the … terminal. (Col. 9 l. 53-Col. 10 l. 38)
With respect to claim 9, Briscoe et al., and Florek et al., teach the limitations of claim 1.
Moreover, Briscoe et al. teach:


Claims 3-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Briscoe et al., in view of Florek et al., further in view of Skowronek (US Patent Publication No. 2009/0106160).
With respect to claim 3, Briscoe et al. and Florek et al. teach the limitations of claim 1.
Briscoe et al. and Florek et al. do not explicitly teach
wherein the certification result indicates whether there is a binding relationship between the user identifier and the user device identifier.
However, Skowronek teaches:
wherein the certification result indicates whether there is a binding relationship between the user identifier and the user device identifier. (FIGS 3A-3E, [0038], [0043], [0045]-[0046], [0055], [0073]-[0077], [0081]-[0083])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the payment system of Briscoe et al. and Florek et al., with the transaction details including the user information and device information, as taught by Skowronek, in order to authorize transaction using user and device information. (Skowronek: Abstract, [0016])
With respect to claim 4, Briscoe et al. and Florek et al. teach the limitations of claim 1.
Briscoe et al. and Florek et al. do not explicitly teach

encrypting the user device identifier and the user identifier;
sending the encrypted user device identifier and the encrypted user identifier to the server.
However, Skowronek teaches:
acquiring the user device identifier; (FIG. 6, [0076]-[0079])
encrypting the user device identifier and the user identifier; [0047]-[0048], [0055], [0058-[0059], [0063], [0068])   
sending the encrypted user device identifier and the encrypted user identifier to the server.([0076]-[0080])
With respect to claim 5, Briscoe et al., Florek et al. and Skowronek teach the limitations of claim 4.
Moreover, Skowronek teaches:
requesting the server to establish a binding relationship between the user device identifier and the user identifier. (FIGS. 5A-5B, items 516, 522, 524, [0062], [0066]-[0068])
With respect to claim 6, Briscoe et al., Florek et al. and Skowronek teach the limitations of claim 4.
Moreover, Skowronek teach:
acquiring the user device identifier comprises: 
sending a binding request to the user device; (NFC communication: FIG. 2B, [0022], [0029], [0076]-[0079])

With respect to claim 7, Briscoe et al., Florek et al., and Skowronek teach the limitations of claim 6.
Moreover, Skowronek teach:
wherein the binding response includes the user device identifier. FIG. 2B, FIG. 6, [0022], [0029], [0076]-[0079])
With respect to claim 8, Briscoe et al., and Florek et al., teach the limitations of claim 1.
Briscoe et al., and Florek et al., do not explicitly teach:
the encrypted payment certification information is obtained by the user device by encrypting payment certification information using a private key certificate.
However, Skowronek teaches:
the encrypted payment certification information is obtained by the user device by encrypting payment certification information using a private key certificate. (asymmetric encryption, ([0029]-[0030], [0035]-[0036], [0055], [0058]-[0059])
With respect to claim 10, Briscoe et al., Florek et al., and Skowronek teach the limitations of claim 4.
Moreover, Skowronek teaches:
after the sending the encrypted user device identifier and the encrypted user identifier to the server, 

obtaining the private key certificate by decryption; [0029]-[0030], [0035]-[0036], [0055], [0058]-[0059])
sending the private key certificate to the user device. [0029]-[0030], [0035]-[0036], [0055], [0058]-[0059])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/SIMA ASGARI/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685